Per Curiam,
As set forth in the bill praying that the agreement of dissolution be declared void, etc., the grounds on which equitable relief was invoked are that the plaintiff, Israel Bittenbender, “ was suffering from reverses and remorse and, not being in a fit condition to transact business and relying on the friendship and good judgment of his brother and partners, he executed the agreement, having full confidence in their statement that *146the estimates of the value of the property were correct,” etc. Fraud aud inadequacy of price were also averred.
The learned court’s findings of fact in favor of the defendants were that, “ not only was Israel in sound mental condition and able to transact business,” but “he was fully aware of the nature of the transactions connected with the dissolution of the partnership, and of the terms on which the copartnership accounts were settled.” The sixth finding of fact is in part as follows: “ That the settlement between the partners was just and honorable, that nothing was concealed by one from the other, and that no undue advantage was taken of Israel Bittenbender by his copartners in the adjustment of their partnership interests; the books of the firm were always open to Israel’s inspection; his long experience in the business enabled him to form a judgment of the value of the stock, and he had the same knowledge of the real estate owned by the firm as the other partners had. During the negotiations for the sale of Israel’s interest, and for several months after the sale was made, the conduct and feelings of the three men towards each other were of the friendliest character.”
There was sufficient evidence to warrant these and other findings of fact on which the decree dismissing the bill is based. While there is some testimony tending to prove a different state of facts, it is not of such a character as would justify us in holding that there is any substantial error in the learned court’s findings of fact. The conclusions of law, drawn from the facts thus established, are correct; and it necessarily follows that there was no error in dismissing the bill.
The suggestion that the court should retain the bill in order to work out the equities between the parties is without merit. If the plaintiffs were here asking to have the contract construed or enforced there might be something in the suggestion. But where, as here, the plaintiffs have unsuccessfully attempted to annul the contract of dissolution, etc., the only proper disposition of the case is dismissal of the bill.
Decree affirmed and appeal dismissed at appellants’ costs.